  Case 1:19-cv-02142-CFC Document 1 Filed 11/15/19 Page 1 of 11 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 ADAM FRANCHI, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 ROAN RESOURCES, INC., RICK GIDEON,                  )   CLASS ACTION
 JOSEPH A. MILLS, MATTHEW                            )
 BONANNO, EVAN LEDERMAN, JOHN                        )
 LOVOI, PAUL B. LOYD JR., MICHAEL                    )
 RALEIGH, ANDREW TAYLOR, and                         )
 ANTHONY TRIPODO,                                    )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on October 1, 2019 (the

“Proposed Transaction”), pursuant to which Roan Resources, Inc. (“Roan” or the “Company”) will

be acquired by Citizen Energy Operating, LLC (“Parent”) and Citizen Energy Pressburg Inc.

(“Merger Sub,” and together with Parent, “Citizen Energy”).

       2.      On October 1, 2019, Roan’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Citizen Energy. Pursuant to the terms of the Merger Agreement, Roan’s

stockholders will receive $1.52 in cash for each share of Roan common stock they own.
  Case 1:19-cv-02142-CFC Document 1 Filed 11/15/19 Page 2 of 11 PageID #: 2




       3.      On November 4, 2019, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction, which scheduled a stockholder vote on the Proposed Transaction for

December 4, 2019.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Roan common stock.




                                                  2
  Case 1:19-cv-02142-CFC Document 1 Filed 11/15/19 Page 3 of 11 PageID #: 3




       9.      Defendant Roan is a Delaware corporation and maintains its principal executive

offices at 14701 Hertz Quail Springs Parkway, Oklahoma City, Oklahoma 73134. Roan’s

common stock is traded on the New York Stock Exchange under the ticker symbol “ROAN.”

       10.     Defendant Rick Gideon is Chief Executive Officer and a director of the Company.

       11.     Defendant Joseph A. Mills is Executive Chairman of the Board of the Company.

       12.     Defendant Matthew Bonanno is a director of the Company.

       13.     Defendant Evan Lederman is a director of the Company.

       14.     Defendant John Lovoi is a director of the Company.

       15.     Defendant Paul B. Loyd Jr. is a director of the Company.

       16.     Defendant Michael P. Raleigh is a director of the Company.

       17.     Defendant Andrew Taylor is a director of the Company.

       18.     Defendant Anthony Tripodo is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       20.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Roan (the “Class”). Excluded from the Class are defendants herein and any person,

firm, trust, corporation, or other entity related to or affiliated with any defendant.

       21.     This action is properly maintainable as a class action.

       22.     The Class is so numerous that joinder of all members is impracticable. As of

October 1, 2019, there were approximately 154,333,746 shares of Roan common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.




                                                   3
  Case 1:19-cv-02142-CFC Document 1 Filed 11/15/19 Page 4 of 11 PageID #: 4




        23.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        24.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        25.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        26.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        27.     Roan is an independent oil and natural gas company focused on the development,

exploration, and acquisition of unconventional oil and natural gas reserves in the Merge, SCOOP,

and STACK plays of the Anadarko Basin in Oklahoma.

        28.     On October 1, 2019, Roan’s Board caused the Company to enter into the Merger

Agreement.




                                                 4
  Case 1:19-cv-02142-CFC Document 1 Filed 11/15/19 Page 5 of 11 PageID #: 5




        29.    Pursuant to the terms of the Merger Agreement, Roan’s stockholders will receive

$1.52 in cash for each share of Roan common stock they own.

        30.    According to the press release announcing the Proposed Transaction:

        Roan Resources, Inc. (NYSE: ROAN) (“Roan” or the “Company”) today
        announced that it has entered into a definitive merger agreement to be acquired by
        Citizen Energy Operating, LLC (“Citizen Energy”), an affiliate of Warburg Pincus
        LLC (“Warburg Pincus”), in an all-cash transaction valued at approximately $1.0
        billion, including Roan’s funded net debt of approximately $780 million as of
        September 30, 2019. The transaction is expected to be completed during the fourth
        quarter of 2019 or the first quarter of 2020, subject to Roan stockholder approval,
        regulatory approvals and the satisfaction of other customary closing conditions.

        Under the terms of the merger agreement, which has been unanimously approved
        by Roan’s Board of Directors, Roan stockholders will receive $1.52 in cash for
        each share of Roan common stock they own. The all-cash purchase price represents
        a premium of approximately 24% over the closing price of Company shares as of
        September 30, 2019. . . .

        Citi and Jefferies LLC are serving as financial advisors to Roan, and Vinson &
        Elkins LLP is serving as its legal counsel. BofA Merrill Lynch is serving as
        financial advisor to Citizen Energy and Latham & Watkins LLP is serving as its
        legal counsel.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

        31.    Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction, which scheduled a stockholder vote on the Proposed Transaction for December 4,

2019.

        32.    As set forth below, the Proxy Statement omits material information respect to the

Proposed Transaction, which renders the Proxy Statement false and misleading.

        33.    First, the Proxy Statement omits material information regarding the Company’s

financial projections.

        34.    The Proxy Statement fails to disclose, for each set of projections: (i) all line items

used to calculate Operating Cash Flow and Adjusted EBITDAX; and (ii) a reconciliation of all




                                                 5
  Case 1:19-cv-02142-CFC Document 1 Filed 11/15/19 Page 6 of 11 PageID #: 6




non-GAAP to GAAP metrics.

        35.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

        36.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisors in connection with the Proposed Transaction,

Citigroup Global Markets Inc. (“Citi”) and Jefferies LLC (“Jefferies”).

        37.     With respect to Citi’s Selected Public Companies Analysis, the Proxy Statement

fails to disclose the individual multiples and metrics for the companies observed by Citi in the

analysis.

        38.     With respect to Citi’s Net Asset Value Analysis, the Proxy Statement fails to

disclose: (i) projected net operating loss carryforwards; (ii) the individual inputs and assumptions

underlying the range of discount rates of 12.2% to 13.5%; (iii) the unlevered, after-tax free cash

flows that the Company was projected to generate from the Company’s proved developed

producing reserves and currently undeveloped resources and all underlying line items; (iv) the

Company’s estimated non-drilling and completion capital expenditures, corporate expenses, and

net hedge gains and losses; and (v) the Company’s net debt.

        39.     With respect to Citi’s analysis of price targets, the Proxy Statement fails to disclose:

(i) the price targets observed by Citi in the analysis; and (ii) the sources thereof.

        40.     With respect to Jefferies’ Selected Public Companies Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

Jefferies in the analysis.




                                                   6
  Case 1:19-cv-02142-CFC Document 1 Filed 11/15/19 Page 7 of 11 PageID #: 7




        41.     With respect to Jefferies’ Selected Precedent Transactions Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the transactions observed by

Jefferies in the analysis.

        42.     With respect to Jefferies’ Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the standalone unlevered, after-tax free cash flows that the Company was

forecasted to generate during the second half of the fiscal year ending December 31, 2019 through

the full fiscal year ending December 31, 2023 and all underlying line items; (ii) the Company’s

net operating loss carryforwards; (iii) the terminal value of the Company; (iv) Jefferies’ basis for

applying a range of adjusted EBITDAX multiples of 2.5x to 3.5x; and (v) the individual inputs

and assumptions underlying the range of discount rates of 10.3% to 12.3%.

        43.     With respect to Jeffries’ Net Asset Value Analysis, the Proxy Statement fails to

disclose: (i) the unlevered, after-tax free cash flows that the Company was projected to generate

from its assets and all underlying line items; (ii) the individual inputs and assumptions underlying

the range of discount rates of 10.3% to 12.3%; (iii) the Company’s net hedge gains and losses,

corporate expenses, and other capital expenditures; (iv) the Company’s net operating loss

carryforwards; and (v) the Company’s net debt.

        44.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        45.     Third, the Proxy Statement fails to disclose whether any parties are currently

subject to “don’t ask, don’t waive” provisions in nondisclosure agreements that are preventing the

parties from requesting waivers of standstill provisions to submit offers to acquire the Company.




                                                 7
  Case 1:19-cv-02142-CFC Document 1 Filed 11/15/19 Page 8 of 11 PageID #: 8




       46.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wish to come forward with a superior offer, they are permitted to do

so, when in fact they are contractually prohibited from doing so.

       47.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Recommendation of the Board; (iii) Reasons for

Recommending the Adoption of the Merger Agreement; (iv) Opinions of Our Financial Advisors;

and (v) Certain Unaudited Prospective Financial and Operating Information.

       48.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Roan

       49.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       50.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Roan is liable as the issuer of

these statements.

       51.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       52.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.



                                                  8
  Case 1:19-cv-02142-CFC Document 1 Filed 11/15/19 Page 9 of 11 PageID #: 9




       53.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       54.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       55.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       56.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                             Against the Individual Defendants

       57.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       58.     The Individual Defendants acted as controlling persons of Roan within the meaning

of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers and/or

directors of Roan and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Proxy Statement, they had the power

to influence and control and did influence and control, directly or indirectly, the decision making

of the Company, including the content and dissemination of the various statements that plaintiff

contends are false and misleading.

       59.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after



                                                  9
 Case 1:19-cv-02142-CFC Document 1 Filed 11/15/19 Page 10 of 11 PageID #: 10




these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

        60.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

        61.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        62.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.     Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.     In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;




                                                  10
 Case 1:19-cv-02142-CFC Document 1 Filed 11/15/19 Page 11 of 11 PageID #: 11




       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: November 15, 2019                            RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   11
